Froessel, J.
The present proceeding before us was commenced in 1956. The principal issue presented is whether “ probable cause ” existed “ for crediting the allegations of the complaint ” (Executive Law, § 297). On the basis of the record before us, both courts below have held that “ probable cause ” did exist here. Special Term went further and erroneously addressed itself to how the issues pertaining thereto might be ultimately resolved. The evidence supports the finding of probable cause, and the Appellate Division properly remanded the matter to the commission for proceedings in accordance with article 15 of the Executive Law.
Accordingly, two alternatives are now open to the commission under section 297, the paramount mandate here involved: (1) The investigating Commissioner “shall immediately endeavor to eliminate the unlawful discriminatory practice complained of by conference, conciliation and persuasion ”; or (2) he may refer the matter to the entire commission for a hearing.
The orders of the Appellate Division should be affirmed, without costs.